Citation Nr: 0841856	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-13 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision dated in July 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.    


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no corroborative evidence which substantiates or 
verifies the veteran's statements as to the occurrence of the 
claimed stressors.  


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
veteran in correspondence dated in May 2005.  In that letter, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service-connection for PTSD.  The RO 
informed the veteran it needed specific details of the 
stressful in-service incident(s) that resulted in PTSD.  The 
RO provided the veteran with a PTSD questionnaire for the 
purpose of obtaining relevant information.  The veteran 
subsequently returned the completed questionnaire.  The RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  

The RO issued a letter in March 2007 explaining to the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The 
letter explained how the disability rating and effective date 
are determined.  This letter was sent to the veteran in 
conjunction with the March 2007 statement of the case, which 
was after the original claim was adjudicated.  This delayed 
notice violated Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004), which requires VCAA notice to be provided before the 
adjudication of a claim.  Although the RO did not provide 
fully compliant notice until after the initial adjudication 
of the claim, it readjudicated the claim and issued 
supplemental statements of the case in December 2007, March 
2008, and May 2008.  The issuance of such notice followed by 
readjudications of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).             

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the veteran's service medical 
records and provided a PTSD screening in January 2005, a 
report of which is contained in the claims file.  The RO also 
obtained the veteran's VA medical treatment records.  In a 
March 2007 VCAA notice response, the veteran stated that he 
had other evidence to give to VA to substantiate his claim.  
He indicated that VA could "get last years VA medical 
records at Huntington," West Virginia.  Medical records from 
the Huntington VA medical center (VAMC) from 2006 are 
contained in the claims file, so VA honored the veteran's 
request.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim. 

The RO has also satisfied its duty to assist the veteran in 
verifying his reported in-service stressors.  In addition to 
the request for stressor information in May 2005, the RO sent 
another letter requesting stressor details in November 2006, 
a response to which is not contained in the claims file.  The 
RO made a formal finding of a lack of information required to 
corroborate stressor(s) associated with the veteran's claim 
in May 2008.  The RO determined that the veteran provided 
insufficient information to refer the matter to the Joint 
Services Records Research Center (JSRRC) (formerly the Center 
for Unit Records Research (CURR)) for additional development.  
Since the veteran could not provide specific names or dates 
regarding the alleged stressors, the Board finds that the RO 
has taken all steps necessary to verify or corroborate the 
veteran's reports concerning the in-service stressors; the RO 
has no further duty in this regard.  Accordingly, the Board 
will proceed with appellate review.    

Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008).  

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. § 1154(b) (West 2002).  
For a PTSD service connection claim, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of he veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1) (2008).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. At 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a preliminary matter, the Board observes that the 
competent medical evidence included VAMC treatment records, a 
positive PTSD screening dated in December 2004, and a VA 
comprehensive mental health evaluation.  In the mental health 
evaluation report, dated in January 2005, the examining 
psychologist determined that the veteran met the criteria for 
PTSD.  The psychologist also described the veteran's reported 
in-service stressors, concluding that the veteran's memories 
of the smell of burning bodies were a "source of trigger for 
traumatic associations to and memories of death in Viet 
Nam."  As the evidence establishes a diagnosis linked to the 
veteran's active duty service, the Board must consider 
whether there is credible supporting evidence that any one of 
the claimed in-service stressors occurred.  38 C.F.R. 
§ 3.304(f) (2008).    

Upon reviewing the record, the Board has identified two 
possible stressors in support of the veteran's PTSD claim.  
The Board first observes that neither of these stressors was 
alleged to be combat-related.  Moreover, the evidence did not 
show that the veteran ever engaged in combat with the enemy; 
his DD form 214 did not identify any awards or medals 
indicative of combat, and the claims file did not otherwise 
indicate that the veteran engaged in combat.  The Board, 
therefore, must determine whether there exist any service 
records or other corroborative evidence that substantiates or 
verifies the occurrence of any of the stressors.  Dizoglio, 9 
Vet. App. at 166.  

The most detailed information concerning the alleged 
stressors is found in a statement from the veteran, dated in 
April 2005; a notice of disagreement, dated in August 2005; a 
statement by the veteran's wife, signed in September 2005; 
statements from the veteran's brother-in-law and sister-in-
law, both signed in April 2007; a letter written by the 
veteran, dated in April 2007; and the veteran's VA form 9, 
dated in April 2007.  From these documents, the Board has 
identified the following as the veteran's alleged stressors: 
(1) the base where the veteran lived for two years in Vietnam 
was adjacent to a crematorium, where the Vietnamese burned 
their dead in wood fires; and (2) an occasion where the 
veteran was sent to relieve a group of soldiers near his 
base, and upon arrival found 18 people killed, some in a 
gruesome manner.    

In a 2005 PTSD questionnaire, the veteran stated that the 
date of the stressor spanned from December 1967 through 
February 1969, which is the entire time the veteran served in 
Vietnam.  He stated the event took place in "Quin Un" while 
he was in the 79th Transportation Division.  He did not 
identify the names of others involved or the names of other 
veterans who could verify that the events actually occurred.  
The veteran stated that theVietnamese cremated their dead 
beyond his fence with firewood almost daily.  He cannot stand 
the smell of burning meat or firewood as a result.  

In a VA form 9, dated in April 2007, the veteran discussed 
changes in his personality upon returning from Vietnam, 
including an inability to trust others.  He explained that he 
takes medication for anxiety and panic attacks.  In a letter 
received by the RO in April 2007, the veteran alluded to a 
combat-like situation where he possibly killed people while a 
gunman attempted to "bring out wounded."  The veteran did 
not include any additional details of this event.   

In a statement written by the veteran's wife in September 
2005, she discussed the effects of the veteran's PTSD on 
their daily lives. She stated that the veteran's personality 
changed after he returned from Vietnam and that he no longer 
had friends, trusted others, or participated in social 
events.  The veteran left the house when his wife cooked meat 
and regularly believed that his clothing and skin smelled of 
burning bodies.  Letters written by the veteran's brother-in-
law and sister-in-law, received by the RO in April 2007, 
recounted similar details.  The veteran's brother-in-law 
stated that the veteran never hunted because he could not 
stand to see things killed.  The veteran's sister-in-law 
remembered that the veteran used to have bad dreams and that 
his wife would have to scream to wake him.      

The claimed stressors are too vague for VA to conduct a 
meaningful search.  The veteran has not provided the 
approximate dates within a 60-day period or the names of 
those who died.  The veteran also failed to provide any 
statements from individuals who may have witnessed these 
incidents.  The veteran's Enlistment Qualification Record 
confirmed that he served in Vietnam from January 1968 through 
February 1969.  Neither this, nor any other document 
contained in the claims file, confirmed service near a 
crematorium or the incident wherein the veteran claims to 
have found 18 other soldiers brutally killed.  The veteran 
did not provide sufficient information to enable VA to 
investigate his claim.  Without any service records or other 
corroborative evidence (for example, statements from service 
members with whom he served in Vietnam) that tends to support 
the occurrence of any of the stressors, the Board must deny 
the claim.  Dizoglio, 9 Vet. App. at 166.   
 

ORDER

Service connection for PTSD is denied. 




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


